Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combined teachings of Ogata and Mikuni does not fairly teach or suggest the presently claimed invention, the examiner respectfully disagrees.												In particular, applicant argues that the inorganic oxide described in the Mikuni secondary reference is only taught for use in a different polymer electrolyte composition than the one presently claimed and contends that the advantages of enhanced Li-ion conductivity, reduction resistance, and increased component retention would not be provided in the polymer electrolyte composition of the Ogata primary reference. As noted in the Final Office Action mailed on 04/13/2022, Ogata teaches a polymer electrolyte composition comprising a conductive polymer obtained by graft polymerizing a molten salt monomer having a polymerizable functional group and having an onium cation and an anion containing fluorine with a fluoropolymer such as PVDF ([0008], [0026]-[0052] & [0059]) as presently claimed but is silent as to the presently claimed inorganic oxide. Mikuni teaches a polymer electrolyte composition comprising a conductive polymer including a repeating group comprising an onium cation and anion containing a fluorine atom but is silent as to a fluoropolymer group in the conductive polymer. Mikuni further teaches the polymer electrolyte composition comprising an inorganic oxide such as a Garnet material, a NASICON type crystal structure, a perovskite type material and a sulfide material. The inclusion of the inorganic oxide provides enhanced Li-ion conductivity, reduction resistance and increased component retention as taught by Mikuni ([0094]). While, the conductive polymers described in Ogata and Mikuni admittedly have some differences, it is noted that the only requirement for the conductive polymer in Mikuni is to have the structure unit represented by formula 1 ([0070]). However, it is noted that the conductive polymers in Ogata possess the same structural unit required for Mikuni’s conductive polymers. In that regard, it is noted that the molten salt used for forming the conductive polymer in Ogata includes a quaternary ammonium cation selected from the group of compounds recited in paragraph [0013] including an onium cation. The quaternary ammonium cation described in Ogata possesses the structural unit represented by formula 1 of Mikuni. Accordingly, it would have been obvious to one of ordinary skill in the art to modify Ogata’s electrolyte composition by including an inorganic solid electrolyte in the electrolyte composition in order to provide the benefits of enhanced Li-ion conductivity, reduction resistance and increased component retention as noted above. Since the basic requirement of Mikuni’s conductive polymer is the presence of the structural unit represented by formula 1 ([0070]), one skilled in the art would expect the advantages afforded by the inclusion of the inorganic solid electrolyte to be shared by Ogata’s modified polymer electrolyte composition. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the secondary reference, Mikuni, teaches that the inclusion of an inorganic oxide such as a garnet material in a polymer electrolyte composition comprising a conductive polymer including a structural unit represented by formula 1, similarly to the polymer compounds described in Ogata, can impart enhanced Li-ion conductivity, reduction resistance and increased component retention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the inventive electrolyte composition including a grafter polymer having the specified graft ratio enables the improved resistance reduction, that is, the depression effect of interface resistance is larger than Mikuni, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, it is noted that the primary reference, Ogata, already discloses the use of the presently claimed grafted polymer having the specified graft ratio. Therefore, when Ogata’s polymer electrolyte composition is modified to include a garnet material, in order to improve the ionic conductivity and reduction resistance of the resulting conductive sheet; said benefit of a larger depression effect of interface resistance would be expected to provided by Ogata’s modified composition in view of having substantially the same composition. 
Thus, in view of the foregoing, claims 1, 3, 5 & 7-9 stand rejected.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727